Citation Nr: 1216191	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO. 04-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent for right knee subluxation.

2. Entitlement to a disability rating greater than 10 percent for right knee limitation of flexion.

3. Entitlement to a disability rating greater than 10 percent for right knee limitation of extension.

4. Entitlement to a disability rating greater than 10 percent for left knee instability.

5. Entitlement to a disability rating greater than 10 percent for left knee limitation of flexion.

6. Entitlement to a disability rating greater than 10 percent for left knee limitation of extension.

7. Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to a disability rating greater than 10 percent for chronic peroneal nerve injury of the right leg. 

9. Entitlement to a disability rating greater than 20 percent for diabetes mellitus type II. 

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 through March 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2003, June 2005, September 2005, and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in White River Junction, Vermont, and in Manchester, New Hampshire. Ultimately, the RO in Manchester, New Hampshire took jurisdiction of all claims at issue. 

In the course of appeal of the claim for increased evaluation for A left knee disorder, a DRO at the Manchester RO by an August 2011 decision granted multiple retroactive increased evaluations for the Veteran's left knee strain back to April 30, 2003, assigning separate 10 percent evaluations from that date for instability, limitation of flexion, and limitation of extension in that joint, by finding clear and unmistakable error in a September 2003 RO rating action which assigned a single evaluation for a left knee disorder. 

Also by that August 2011 decision, that Manchester RO DRO assigned three separate evaluations for the Veteran's right knee disorder all effective from March 28, 2003: 30 percent for subluxation, 10 percent for limitation of flexion, and 10 percent for limitation of extension. 

Also by that August 2011 decision, that Manchester RO DRO granted service connection for degenerative joint disease of the lumbar spine and muscle strain of the lower back as secondary to the service-connected right knee disability. This grant of service connection represents a complete grant of the benefit sought on appeal as to that claim, and thus terminates the prior pending appeal of that service connection claim for a low back disability, there remaining no case in controversy as to that issue for appellate consideration. 

This case was previously before the Board in June 2006, at which time the Board issued a decision denying two of the claims then at issue. The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court). 

By a September 2008 Memorandum Decision, the Court set aside the Board's decision as to the issues of secondary service connection for a low back disorder and an increased rating for a right knee disorder. The Court reasoned that the Board in its June 2006 decision had failed to provide adequate reasons and bases in several instances with respect to these issues. The Court therefore remanded these claims to the Board so that it may provide adequate reasons and bases for its findings. Based in part on newly obtained evidence, the Board then remanded for additional development the claims then remaining on appeal. Those claims so developed and not resolved at the RO level now return to the Board for further review, together with other newly developed issues for appellate review. All issues currently before the Board for review are listed hereinabove. This list includes a claim for TDIU, as raised by the Veteran's authorized representative as part of the appealed increased rating claims, as discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's authorized representative in a submission dated in November 2011 raised questions of entitlement to benefits based on unemployability due to service-connected disabilities. 38 C.F.R. § 4.16 (2011). In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

This included claim for TDIU raises the possibility that Social Security Records may be relevant in this case. Previously, the Board in its August 2009 remand noted that a September 2009 mental health treatment note informed that the Veteran was in receipt of Social Security Administration (SSA) disability benefits. However, the Board did not then outright request the records associated with the SSA grant of disability benefits, noting that such records should only be obtained where "relevant" to any current claim, and that the Veteran should provide a reason for their relevance. The Board accordingly requested that a Veterans Claims Assistance Act of 2000 (VCAA) letter to be issued by the RO upon remand, and in that VCAA letter the Veteran was to be asked to indicate whether the SSA records were relevant to his claims on appeal. The Board also then instructed the RO that the SSA records should be obtained only if they are "identified as relevant," citing 38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).). The RO duly issued a VCAA letter in August 2010 which included a request that the Veteran state whether the SSA records were relevant to his claims. The Veteran did not reply to that request. The RO apparently did not find that SSA records had been identified as relevant, because the SSA records were not obtained. 

Given that the Veteran's representative raised the issue of a TDIU rating subsequent to the Board's remand, it has now become clear that the SSA records are relevant to the Veteran's appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Accordingly, a remand is in order to obtain these records. This duty extends to obtaining a copy of the SSA decision awarding or denying benefits and the evidence relied on by that agency. Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Looking to the Veteran's claims for higher ratings for left and right knee disabilities, the Board observes that the evidence demonstrates some conflict between the Veteran's asserted impairment and findings noted on physical examination.  A VA examination that discusses the Veteran's objective findings and reconciles his subjective complaints would be helpful in adjudicating the claim for an increased rating for right and left knee disabilities.  The Board notes that the Veteran states that he fell 12 times per week due to the right knee disability; however, the record fails to clearly address whether the Veteran's service-connected right and/or left knee disabilities cause such falls, to include whether such falls are related to subluxation or instability of either knee.  Additionally, the record does not clearly identify impairment caused by service-connected right knee disabilities and those caused by the service-connected chronic peroneal nerve injury of the right leg.

Upon examination of the Veteran for his right peroneal nerve injury in May 2008, the Veteran asserted that he had severe shooting pain down his right lower leg since a knee injury in service in 1969, and that this pain appeared to be getting worse since the last compensation examination in August 2003. He was noted to be taking medication for treatment of this pain. He also reported motor weakness consisting of weakness in extension of the great toe. The examiner found no weakness in flexion or extension of the right knee or ankle, but did find 4/5 strength in muscles of extension of the right great toe. The examiner also found sensory impairment including decreased pain and light touch sensation in the medial and lateral foot. Reflexes, however, were not impaired on the right on testing. The examiner also found no associated tics, tremors, muscle atrophy or abnormal muscle tone or bulk. The examiner diagnosed right peroneal nerve injury with restless leg syndrome, and assessed that this was associated with neuralgia, but not paralysis or neuritis. The examiner found that the peroneal nerve injury prevented participation in sports; resulted in severe impairments with chores, shopping, recreation, travel, and bathing; resulted in moderate impairment in exercise, feeding, dressing, and toileting; and resulted mild impairment in grooming. The examination report is inadequate as it does not address whether the service-connected disability is consistent or analogous to incomplete paralysis, and if so whether such incomplete paralysis would be considered mild, moderate or severe.

The Veteran was examined for his PTSD in May 2008, and that examiner noted that the Veteran had been having significant difficulties with psychosocial functioning following losing his job in 2007 as a result of the closing of his place of employment for the prior 38 years. The examiner also noted that the Veteran had dementia. The examiner characterized the Veteran's psychiatric disorder as moderate to severe while noting that the Veteran was not on any psychiatric medications.

More recent VA psychiatric treatment records appear to inform of increased psychiatric symptoms. While there are only a limited number of subsequent psychiatric treatment records within the claims file, these do suggest a change in level of psychiatric impairment. Treatments in February 2009 include findings of reduced psychiatric functioning, with the Veteran suffering from the recent death of his wife. Given these facts, a current examination is needed to determine the current severity of his service-connected PTSD, as opposed to other non-service-related psychiatric condition(s). Thus, a psychiatric examination should be scheduled to address this.

Similarly, the Veteran was last afforded a VA examination for compensation purposes addressing his diabetes mellitus in May 2008, when the Veteran and his wife reported his diabetes mellitus was generally in good control. In light of the raised claim for a TDIU rating, an updated examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for a TDIU. Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed disabilities, and afford him the opportunity to submit this additional information or evidence. 

2. With appropriate authorization, all relevant treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.

3. The RO should also obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s). 

4. Schedule the Veteran for appropriate VA examinations to determine the effect his service-connected disabilities have on his employability, that is, whether they preclude him from obtaining or maintaining substantially gainful employment.  The claims file must be made available to and thoroughly reviewed by the examiners in connection with the examination for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiners must address the following:

a) Discuss all impairment/symptoms caused by each service-connected disability-a back disability, right and left knee disabilities, PTSD, diabetes mellitus, type II, and chronic peroneal nerve injury of the right leg with restless leg syndrome. 

b) Provide an opinion concerning the impact the service-connected disabilities have on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary employment).  In this regard, the examiner should state the impact that the symptoms/impairment from the service-connected disabilities has on the Veteran's ability to work in either sedentary or manual type of positions.  

c) Discuss how the combination of all of the Veteran's service-connected disabilities and associated symptoms impact the Veteran's ability to obtain and retain a substantially gainful occupation whether sedentary and/or manual.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  This rationale should include a discussion of the Veteran's educational and occupational history.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5. Schedule the Veteran for a VA joints examination to determine the current severity of his right and left knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review.  All necessary tests and studies should be conducted.  The examiner should respond to the following:  

(a) Measure and record the Veteran's range of motion of the right and left knee (flexion and extension) in degrees.  

(b) State whether the right and/or left knee exhibits weakened movement, excess fatigability, or incoordination.  Also, state whether pain could significantly limit functional ability during flare-ups or when the right and/or left knee is used repeatedly over a period of time.  Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.  If this is not feasible, the examiner should explain why.

(c) State whether there is objective evidence of lateral instability or recurrent subluxation of the right and/or left knee.  If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found, please reconcile the Veteran's subjective reports of giving way, buckling, or instability of the knee(s).  In other words, please discuss the significance of these reports and state whether these subjective reports are due to something other than lateral instability or subluxation, and explain why.  Also, state whether the Veteran can have instability or subluxation of the right and/or left knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate or severe.  

(d) The examiner must explicitly address observed and clinical findings supporting or not supporting symptoms of disability, including the Veteran's complained-of levels of impairment in each joint. 

(e) The examiner should, to the extent possible, differentiate disability due to the right knee from disability due to other causes, including in particular the Veteran's right peroneal nerve injury. 

(f) With respect to each associated impairment caused by the service-connected left and right knee disability give an opinion as to the effect that such impairment has on the Veteran's ability to engage in a substantially gainful occupation, including manual and sedentary positions.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

6. Afford the Veteran a new VA neurological examination by a qualified physician to address the nature and severity of chronic peroneal nerve injury of the right leg. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the disorder present. Tests should include validity testing of the Veteran's responses. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should address the following:

(a) Differentiate disability due to right peroneal nerve injury from that due to right knee disability. 

(b) The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of presence or severity of disability. In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning associated with chronic peroneal nerve injury of the right leg are consistent or inconsistent with or are explained by or not explainable by objective findings.  

(c) State whether the service-connected peroneal nerve injury of the right leg results in complete paralysis of an associated nerve and if so, the associated nerve and the resulting symptoms must be identified.

(d) State whether the service-connected peroneal nerve injury of the right leg results in incomplete paralysis of an associated nerve and if so, the associated nerve and the resulting symptoms must be identified.

(e) With respect to each associated impairment caused by the service-connected peroneal nerve injury of the right leg give an opinion as to the effect that such impairment has on the Veteran's ability to engage in a substantially gainful occupation, including manual and sedentary positions.

(f) All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying all conclusions drawn and all opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions posed cannot be answered, the examiner must provide a complete explanation why each such question cannot be answered. 

7. Afford the Veteran a new VA psychiatric examination by a qualified psychiatrist or psychologist to address the nature and severity of PTSD. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the disorder present. Tests should include validity testing of the Veteran's responses. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should address the following:

(a) Identify all impairment/symptoms caused by the service-connected PTSD.  For each associated symptom, identify the severity and the impact that it has on the Veteran's social and occupational adaptability.

(b) A Global Assessment of Functioning (GAF) score should be assigned and explained. The doctor should assess the extent of occupational and social impairment due solely PTSD. The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.

(c). The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of presence or severity of disability. In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated with PTSD are consistent or inconsistent with or are explained by or not explainable by clinical findings or other corroborating evidence. 

(d) With respect to each associated impairment/symptom caused by the service-connected PTSD give an opinion as to the effect that such impairment/symptom(s) has on the Veteran's ability to engage in a substantially gainful occupation, including manual and sedentary positions.

(e) All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying all conclusions drawn and all opinions expressed. The conclusions of the examiner should reflect review of the claims file, and the discussion of pertinent evidence. If some questions posed cannot be answered, the examiner must provide a complete explanation why each such question cannot be answered. 

8. Schedule the Veteran for appropriate VA examination(s), performed by physicians with the requisite medical expertise (i.e., endocrinologist, internist), to determine the current severity and all manifestations of his service-connected diabetes mellitus and any associated complications.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should address the following questions: 

(a) Does the Veteran require (i) insulin; (ii) restricted diet; and (iii) regulation of activities (avoidance of strenuous occupational and recreational activities)?  

(b) Does the Veteran require (i) insulin; (ii) restricted diet; and (iii) regulation of activities (avoidance of strenuous occupational and recreational activities); with (iv) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?  

(c) The examiner(s) should provide an opinion as to whether the Veteran's diabetes requires (i) more than one daily injection of insulin; (ii) restricted diet; and (iii) regulation of activities (avoidance of strenuous occupational and recreational activities); with (iv) episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  The examiner(s) should also indicate whether the Veteran experienced progressive loss of weight and strength.  

(d) Additionally, the examiner(s) should describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication.  
(e) The examiner(s) should also address the impact of the Veteran's service-connected diabetes mellitus on his ability to work, if any, and specifically state what job function(s), if any, are affected by the Veteran's service-connected diabetes mellitus.  

(f) The examiner(s) should provide a comprehensive report including complete rationales for all conclusions reached.

9. Thereafter, adjudicate the issues on appeal, including the claim for a TDIU rating.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


